Exhibit 10.1

 

 

CLAYTON HOLDINGS, INC.

 

LIMITED WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT

 

This LIMITED WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”)
is dated as of February 21, 2008 and entered into by and among CLAYTON HOLDINGS,
INC. (“Company”), THE FINANCIAL INSTITUTIONS LISTED ON THE SIGNATURE PAGES
HEREOF, and BNP PARIBAS, as administrative agent for the Lenders (in such
capacity, “Administrative Agent”), and solely for purposes of Section 5 hereof,
the Subsidiary Guarantors.  Reference is made to the Credit Agreement dated as
of December 8, 2005, as amended by the First Amendment to Credit Agreement dated
as of January 11, 2006, the Second Amendment to Credit Agreement dated as of
May 2, 2006, and the Third Amendment to Credit Agreement dated as of March 15,
2007 (as so amended, the “Credit Agreement”), among Company, the Lenders party
thereto and Administrative Agent.  Capitalized terms used herein without
definition shall have the same meanings as set forth in the Credit Agreement, as
amended hereby.

 

RECITALS

 

                                                WHEREAS, Company and Requisite
Lenders desire to amend the Credit Agreement to make certain modifications and
waivers as set forth below.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto hereby agree as follows:

 

SECTION 1.                                                    AMENDMENTS TO
CREDIT AGREEMENT

 

A.                                    Amendments to Subsection 1.1 — Certain
Defined Terms.

 

(i)                                     Subsection 1.1 of the Credit Agreement
is hereby amended by adding thereto the following definitions, which shall be
inserted in proper alphabetical order:

 

“Cash Availability” means, at any date of determination, an amount equal to the
sum of (a) the aggregate amount of Cash held by the Company, minus
(b) appropriate reserves for earn-out payment obligations in connection with the
acquisition of Clayton Euro, plus (c) the Revolving Loan Commitment Amount,
minus (d) the Total Utilization of Revolving Loan Commitments; provided,
however, that in the event that as of such date of determination, the conditions
to borrowing set forth in subsection 4.2 (other than (x) subsection 4.2B(i) only
with respect to the bring-down of the representations and warranties in the
first sentence in subsection 5.4, and (y) clause (i) of subsection 4.2B(v))
cannot be satisfied, then “Cash Availability” shall be limited to the sum of the
aggregate amount of Cash held by the Company minus appropriate reserves for
earn-out payment obligations in connection with the acquisition of Clayton Euro.

 

“Clayton UK” means Clayton Holdings UK Limited (Company # 6176147).

 

“Clayton Euro” means Clayton Euro Risk Limited (Company # 03345660).

 

“Covenant Waiver Period” means the period beginning on the Fourth Amendment
Effective Date and ending on (and including) December 31, 2008.

 

 

 

--------------------------------------------------------------------------------


 

 

“Fourth Amendment” means that certain Limited Waiver and Fourth Amendment to
Credit Agreement, dated as of February 21, 2008, by and among Company, the
Subsidiary Guarantors, the Lenders party thereto and Administrative Agent.

 

“Fourth Amendment Effective Date” means the date the Fourth Amendment became
effective in accordance with its terms.

 

“Cash Availability Covenant Termination Date” means the date that financial
statements together with a related Compliance Certificate are delivered to
Administrative Agent pursuant to subsections 6.1(iii) and (v) for the Fiscal
Quarter ending March 31, 2009.

 

“Pounds” or “£” means the lawful currency of the United Kingdom.

 

“Supplemental Compliance Certificate” means a certificate substantially in the
form of Exhibit XIII annexed hereto.

 

(ii)                                  The definition of “Asset Sale” set forth
in subsection 1.1 of the Credit Agreement is hereby amended by deleting clause
(d) of the parenthetical contained therein in its entirety and substituting the
following therefor:

 

“(d) any such other assets if the aggregate fair market value of such assets
sold does not exceed $1,000,000 since the Fourth Amendment Effective Date”

 

B.                                    Amendment to Subsection 2.1A(ii) —
Revolving Loans.  The second sentence of subsection 2.1A(ii) of the Credit
Agreement is hereby amended by deleting such sentence in its entirety and
substituting the following therefor:

 

“As of the Fourth Amendment Effective Date, the amount of each Revolving
Lender’s Revolving Loan Commitment is set forth opposite its name on Schedule
2.1 annexed hereto and the aggregate amount of such Revolving Loan Commitments
is $10,000,000; provided that the amount of the Revolving Loan Commitment of
each Revolving Lender shall be adjusted to give effect to any assignment of such
Revolving Loan Commitment pursuant to subsection 10.1B and shall be reduced from
time to time by the amount of any reductions thereto made pursuant to subsection
2.4 and increased from time to time by the amount of any increases thereto made
pursuant to subsection 2.1(iv).”

 

The notice requirements for voluntary reductions of Revolving Loan Commitments
set forth in subsection 2.4B(ii) of the Credit Agreement are hereby waived with
respect to the reductions effectuated by this Amendment.

 

C.                                    Amendments to Subsection 2.2A — Rate of
Interest.  Subsection 2.2A of the Credit Agreement is hereby amended by deleting
clause (i) thereof in its entirety and substituting the following therefor:

 

“(i) Subject to the provisions of subsections 2.2E, 2.2G and 2.7, Base Rate
Loans shall bear interest through maturity at the sum of the Base Rate plus
2.00% per annum, and LIBOR Loans shall bear interest through maturity at the sum
of Adjusted LIBOR plus 3.00% per annum.”

 

 

2

--------------------------------------------------------------------------------


 

 

D.                                    Amendment to Subsection 2.4B(iii) —
Mandatory Prepayments.  Subsection 2.4B(iii)(a) of the Credit Agreement is
hereby amended by deleting such subsection in its entirety and substituting the
following therefor:

 

“(a)                            Prepayments and Reductions From Net Asset Sale
Proceeds.  No later than five (5) Business Days following the receipt by Company
or any of its Subsidiaries of any Net Asset Sale Proceeds in respect of any
Asset Sale, Company shall prepay the Loans and/or the Revolving Loan Commitment
Amount shall be permanently reduced in an aggregate amount equal to such Net
Asset Sale Proceeds.”

 

E.                                      Amendment to Subsection 2.4B —
Prepayments and Unscheduled Reductions in Revolving Loan Commitment Amount. 
Subsection 2.4B of the Credit Agreement is hereby amended by adding the
following new clauses (v) and (vi) to the end thereof:

 

“(v)                           Repayment of Term Loans.  After the Fourth
Amendment Effective Date and on or prior to March 31, 2009, the Company shall
make one or more prepayments of Term Loans pursuant to subsection 2.4B in an
aggregate principal amount equal to not less than $5,000,000.

 

(vi)                              Repayment of Revolving Loans and Swing Line
Loans.  On March 31, 2009 the Company shall reduce the outstanding balance of
Revolving Loans and Swing Line Loans to zero.  The Company may subsequently
reborrow under the Revolving Loan Commitments subject to the conditions set
forth in the Credit Agreement.”

 

F.                                      Amendment to Subsection 6.1 — Financial
Statements and Other Reports.  Subsection 6.1 of the Credit Agreement is hereby
amended as follows:

 

(i)                                     Subsection 6.1(v) of the Credit
Agreement is hereby amended by deleting such subsection in its entirety and
substituting the following therefor:

 

“(v)                           Compliance Certificates:  (a) together with each
delivery of financial statements pursuant to subdivisions (iii) and (iv) above,
an Officer’s Certificate of Company stating that the signers have reviewed the
terms of this Agreement and have made, or caused to be made under their
supervision, a review in reasonable detail of the transactions and condition of
Company and its Subsidiaries during the accounting period covered by such
financial statements and that such review has not disclosed the existence at the
end of such accounting period, and that the signers do not have knowledge of the
existence as at the date of such Officer’s Certificate, of any condition or
event that constitutes an Event of Default or Potential Event of Default, or, if
any such condition or event existed or exists, specifying the nature and period
of existence thereof and what action Company has taken, is taking and proposes
to take with respect thereto; (b) together with each delivery of financial
statements pursuant to subdivisions (iii) and (iv) above, a Compliance
Certificate demonstrating in reasonable detail compliance at the end of the
applicable accounting periods with the restrictions contained in subsection
7.6A, 7.6B and 7.6C; and (c) within 10 Business Days after the end of each
calendar month ending during the period beginning on the Fourth Amendment Date
and ending on the Cash Availability Covenant Termination Date, a Supplemental
Compliance Certificate demonstrating in reasonable detail compliance at the end
of such month with the restrictions contained in subsection 7.6D;”

 

 

3

--------------------------------------------------------------------------------


 

(ii)                                  Subsection 6.1(vi) of the Credit Agreement
is hereby amended by deleting each reference to “ (ii), (iii) or (xii)” or
“(ii), (iv) or (xii)” contained therein and substituting “(iii), (iv) or (xiii)”
therefor.

 

(iii)                               Subsection 6.1(vii) of the Credit Agreement
is hereby amended by deleting the reference to “subdivision (iii)” contained
therein and substituting “subdivision (iv)” therefor.

 

(iv)                              Subsection 6.1(xiii) of the Credit Agreement
is hereby amended by inserting the following at the end thereof:

 

“on or prior to December 31, 2008, Company shall have delivered to
Administrative Agent (a) a financial plan based upon reasonable assumptions
setting forth a plan for compliance with the covenants set forth in subsections
2.4B(v) and (vi) and that takes into account earn-out payment obligations in
connection with the acquisition of Clayton Euro, and related currency risk, and
(b) an Officer’s Certificate signed by the chief financial officer of the
Company certifying that such financial plan is based upon reasonable
assumptions;”

 

G.                                    Amendments to Subsection 7.1 —
Indebtedness.  Subsection 7.1 of the Credit Agreement is hereby amended as
follows:

 

(i)                                     Subsection 7.1(vi) of the Credit
Agreement is hereby amended by adding “and the aggregate principal amount of
such Indebtedness does not exceed $1,000,000 at any time outstanding” to the end
of such subsection.

 

(ii)                                  Subsection 7.1(vii) of the Credit
Agreement is hereby amended by deleting such subsection in its entirety and
substituting “[Intentionally Omitted.]” therefor.

 

(iii)                               Subsection 7.1(viii) of the Credit Agreement
is hereby amended by deleting the reference to “$5,000,000” contained therein
and substituting “$1,000,000” therefor.

 

H.                                    Amendments to Subsection 7.2A —
Prohibition on Liens.  Subsection 7.2A of the Credit Agreement is hereby amended
as follows:

 

(i)                                     Subsection 7.2A(iii) of the Credit
Agreement is hereby amended by deleting the reference to “$10,000,000” contained
therein and substituting “$1,000,000” therefor..

 

(ii)                                  Subsection 7.2A(vii) of the Credit
Agreement is hereby amended by deleting the reference to “$5,000,000” contained
therein and substituting “$1,000,000” therefor.

 

I.                                         Amendments to Subsection 7.3 —
Investments; Acquisitions.  Subsection 7.3 of the Credit Agreement is hereby
amended as follows:

 

(i)                                     Subsection 7.3(vi) of the Credit
Agreement is hereby amended by deleting such subsection in its entirety and
substituting the following therefor:

 

“(vi)                        Company may (a) continue to hold any Investments in
Clayton UK and Clayton Euro made prior to the Fourth Amendment Effective Date in
compliance with the Credit Agreement as in effect immediately prior to the
Fourth Amendment Effective Date, and (b) make additional Investments in Clayton
UK and Clayton Euro from and after the Fourth Amendment Effective Date for

 

 

4

--------------------------------------------------------------------------------


 

 

purposes of satisfying earn-out obligations in connection with the acquisition
of Clayton Euro in an aggregate amount not to exceed £1,250,000; provided that
the aggregate amount of all Investments made pursuant to clauses (a) and
(b) shall not to exceed $10,000,000.”

 

(ii)                                  Subsection 7.3(ix) of the Credit Agreement
is hereby amended by deleting the reference to “$25,000,000” contained therein
and substituting “$4,000,000” therefor.

 

(iii)                               Subsection 7.3(xi) of the Credit Agreement
is hereby amended by deleting the reference to “$5,000,000” contained therein
and substituting “$1,000,000” therefor.

 

J.                                      Amendments to Subsection 7.4 —
Contingent Obligations.  Subsection 7.4(vii) of the Credit Agreement is hereby
amended by deleting the reference to “$5,000,000” contained therein and
substituting “$1,000,000” therefor.

 

K.                                    Amendment to Subsection 7.6 — Financial
Covenants.  Subsection 7.6 of the Credit Agreement is hereby amended by adding
the following new subsection 7.6D to the end thereof:

 

“D.                             Minimum Cash Availability.  During the period
from the Fourth Amendment Effective Date through the Cash Availability Covenant
Termination Date, Company shall not permit Cash Availability as at any date to
be less than $6,000,000; provided that at Company’s election, the foregoing
covenant will cease to apply for a period not to exceed five Business Days,
which election shall not be made more than twice during the period from the
Fourth Amendment Effective Date through the Cash Availability Covenant
Termination Date and which five-Business-Day periods shall be separated by not
less than one Business Day.  Notwithstanding anything to the contrary in the
foregoing, the failure of Company to comply with the covenant set forth in this
subsection 7.6D (the “Minimum Cash Availability Covenant”) shall not constitute
an Event of Default if such failure results solely from the Company’s inability
to make the representations and warranties set forth in the first sentence of
subsection 5.6 and (i) the Company provides Administrative Agent with written
notice of such failure within five Business Days after such failure,
(ii) concurrently with such notice, Company delivers a plan based on reasonable
assumptions for re-establishing full compliance with the Minimum Cash
Availability Covenant within 30 days after such failure initially occurred, and
(iii) the Company is in compliance with the Minimum Cash Availability Covenant
within 30 days after such failure initially occurred.”

 

L.                                     Amendment to Subsection 7.7 — Restriction
on Fundamental Changes; Asset Sales.  Subsection 7.7(v) of the Credit Agreement
is hereby amended by deleting the reference to “of assets having an aggregate,
cumulative fair market value not in excess of $5,000,000 per Fiscal Year”
contained therein.

 

M.                                  Amendment to Subsection 7.8 — Consolidated
Capital Expenditures.  Subsection 7.8 of the Credit Agreement is hereby amended
by deleting the reference to “$20,000,000” contained therein and substituting
“$8,000,000” therefor.

 

N.                                    Substitution of Schedule 2.1 — Lenders’
Commitments and Pro Rata Shares.  Schedule 2.1 to the Credit Agreement is hereby
amended by replacing such schedule with Schedule 2.1 to this Amendment.

 

 

5

--------------------------------------------------------------------------------


 

 

O.                                   Substitution of Schedule 5.1 — Subsidiaries
of Company.  Schedule 5.1 to the Credit Agreement is hereby amended by replacing
such schedule with Schedule 5.1 to this Amendment

 

P.                                     Addition of Exhibit XIII — Form of
Supplemental Compliance Certificate.  The Exhibits to the Credit Agreement are
hereby amended by adding a new Exhibit XIII in the form of Exhibit XIII to this
Amendment.

 

SECTION 2.                                                    AMENDMENTS TO
SECURITY AGREEMENT SCHEDULES

 

The Schedules to the Security Agreement are hereby amended and restated in their
entirety as set forth on Exhibit A attached hereto.

 

SECTION 3.                                                    LIMITED WAIVERS;
POST-AMENDMENT COVENANTS

 

A.                                    Waiver of Condition to Borrowing.

 

(i)                                     Subject to the terms and conditions set
forth herein and in reliance on the representations and warranties of Company
herein contained, the undersigned Lenders, constituting Requisite Lenders,
hereby waive for the period commencing on the Fourth Amendment Effective Date
through the Cash Availability Covenant Termination Date the conditions to
borrowings under the Revolving Credit Facility set forth in (x) subsection
4.2B(i) of the Credit Agreement only with respect to the bring-down of the
representations and warranties in the first sentence in subsection 5.4 of the
Credit Agreement, and (y) clause (i) of subsection 4.2B(v) of the Credit
Agreement.

 

(ii)                                  Without limiting the generality of the
provisions of subsection 10.6 of the Credit Agreement, the waiver set forth
above shall be limited precisely as written and relate solely to the condition
to borrowings under the Revolving Credit Facility set forth in subsections
4.2B(i) and 4.2B(v) of the Credit Agreement in the manner and to the extent
described above, and nothing in this Section 3A shall be deemed to
(a) constitute a waiver of the condition to borrowings under the Revolving
Credit Facility set forth in subsections 4.2B(i) and 4.2B(v) of the Credit
Agreement in any other instance or a waiver of any other term, provision or
condition of the Credit Agreement, the Amended Agreement (as defined below) or
any other instrument or agreement referred to therein, or (b) prejudice any
right or remedy that any Agent may now have (except to the extent such right or
remedy was based upon existing defaults that will not exist after giving effect
to this Amendment) or may have in the future under or in connection with the
Credit Agreement, the Amended Agreement or any other instrument or agreement
referred to therein.

 

B.                                    Waiver of Certain Financial Covenants.

 

(i)                                     Subject to the terms and conditions set
forth herein and in reliance on the representations and warranties of Company
herein contained, the undersigned Lenders, constituting Requisite Lenders,
hereby waive for the Covenant Waiver Period any Potential Events of Default or
Events of Default arising from the failure of the Company to comply with
subsections 7.6A, 7.6B and 7.6C of the Credit Agreement.

 

(ii)                                  Without limiting the generality of the
provisions of subsection 10.6 of the Credit Agreement, the waiver set forth
above shall be limited precisely as written and relate solely to the
noncompliance by Company with the provisions of subsections 7.6A, 7.6B and 7.6C
of the Credit Agreement in the manner and to the extent described above, and
nothing in this Section 3B shall be deemed to (a) constitute a waiver of
compliance by Company with respect to subsection 7.6 of the Credit Agreement in
any other instance or a waiver of any other term, provision or condition of the
Credit

 

 

6

--------------------------------------------------------------------------------


 

 

Agreement, the Amended Agreement (as defined below) or any other instrument or
agreement referred to therein, or (b) prejudice any right or remedy that any
Agent may now have (except to the extent such right or remedy was based upon
existing defaults that will not exist after giving effect to this Amendment) or
may have in the future under or in connection with the Credit Agreement, the
Amended Agreement or any other instrument or agreement referred to therein.

 

C.                                    Waiver of Certain Affirmative Covenants.

 

(i)                                     Subject to the terms and conditions set
forth herein and in reliance on the representations and warranties of Company
herein contained, the undersigned Lenders, constituting Requisite Lenders,
hereby waive any Potential Events of Default or Events of Default arising from
the failure of Company to comply with subsection 6.8B of the Credit Agreement
with respect to Clayton UK; provided that the foregoing waiver shall
automatically cease to be effective and shall terminate upon Company’s failure
to comply with the covenants set forth in Section 3D hereof within the time
period specified therein.

 

(ii)                                  Without limiting the generality of the
provisions of subsection 10.6 of the Credit Agreement, the waiver set forth
above shall be limited precisely as written and relate solely to the
noncompliance by Company with the provisions of subsection 6.8B of the Credit
Agreement in the manner and to the extent described above, and nothing in this
Section 3C shall be deemed to (a) constitute a waiver of compliance by Company
with respect to subsection 6.8B of the Credit Agreement in any other instance or
a waiver of any other term, provision or condition of the Credit Agreement, the
Amended Agreement (as defined below) or any other instrument or agreement
referred to therein, or (b) prejudice any right or remedy that any Agent may now
have (except to the extent such right or remedy was based upon existing defaults
that will not exist after giving effect to this Amendment) or may have in the
future under or in connection with the Credit Agreement, the Amended Agreement
or any other instrument or agreement referred to therein.

 

D.                                    Post-Amendment Covenants.

 

The Company covenants and agrees that it shall promptly, but in any event not
later than 60 days after the Fourth Amendment Effective Date (or such later date
as Administrative Agent may agree in its sole discretion),  execute and deliver
such documents and instruments and take all actions required by subsection 6.8B
of the Credit Agreement relating to the formation of Clayton UK.

 

SECTION 4.                                                    REPRESENTATIONS
AND WARRANTIES

 

In order to induce Lenders and Administrative Agent to enter into this
Amendment, Company represents and warrants to each Lender and Administrative
Agent that the following statements are true, correct and complete as of the
Fourth Amendment Effective Date (as defined below):

 

A.                                    Corporate Power and Authority.  Each of
Company and each Subsidiary Guarantor has all requisite corporate power and
authority to enter into this Amendment and to carry out the transactions
contemplated by, and perform its obligations under, the Credit Agreement as
amended by this Amendment (the “Amended Agreement”).

 

B.                                    Due Authorization.  The execution and
delivery of this Amendment and the performance of the Amended Agreement have
been duly authorized by all necessary corporate action on the part of Company
and each Subsidiary Guarantor.

 

 

7

--------------------------------------------------------------------------------


 

C.                                    No Conflict.  The execution and delivery
by Company and each Subsidiary Guarantor of this Amendment and the performance
by Company of the Amended Agreement do not and will not (i) violate any
provision of any law or any governmental rule or regulation applicable to
Company or Subsidiary Guarantors, the Organizational Documents of Company or
Subsidiary Guarantors or any order, judgment or decree of any court or other
agency of government binding on Company or Subsidiary Guarantors, (ii) conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any Contractual Obligation of Company or Subsidiary
Guarantors, (iii) result in or require the creation or imposition of any Lien
upon any of the properties or assets of Company or Subsidiary Guarantors (other
than Liens created under any of the Loan Documents in favor of Administrative
Agent on behalf of Lenders and other Liens permitted under the Amended
Agreement), or (iv) require any approval of stockholders or any approval or
consent of any Person under any Contractual Obligation of Company or Subsidiary
Guarantors which have not been obtained, except for with respect to the
foregoing clauses (i) , (ii) and (iv) above, such violations, conflicts,
breaches, defaults or failures to obtain approvals or consents which could not
reasonably be expected to have a Material Adverse Effect.

 

D.                                    Governmental Consents.  The execution and
delivery by each of Company and each Subsidiary Guarantor of this Amendment and
the performance by Company of the Amended Agreement do not and will not require
any registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority.

 

E.                                      Binding Obligation.  This Amendment and
the Amended Agreement have been duly executed and delivered by each of Company
and each Subsidiary Guarantor and are the legally valid and binding obligations
of each of Company and each Subsidiary Guarantor, enforceable against Company
and each Subsidiary Guarantor in accordance with their respective terms, except
as may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability.

 

F.                                      Absence of Default.  No event has
occurred and is continuing or will result from the consummation of the
transactions contemplated by this Amendment that would constitute an Event of
Default or a Potential Event of Default.

 

SECTION 5.                                                    ACKNOWLEDGEMENT
AND CONSENT

 

A.                                    Each of Company and each Subsidiary
Guarantor hereby acknowledges and agrees that the Credit Agreement, the Security
Agreement and each other Collateral Document (each, a “Credit Support Document”)
to which it is a party or otherwise bound shall continue in full force and
effect and that all of its obligations thereunder shall be valid and enforceable
and shall not be impaired or limited by the execution or effectiveness of this
Amendment (except, in the case of the Company, to the extent of the express
modifications and waivers provided in this Amendment).  Each of Company and each
Subsidiary Guarantor represents and warrants that all representations and
warranties contained in the Amended Agreement (other than the representations
and warranties contained in the first sentence of subsection 5.4 of the Amended
Agreement) and the Credit Support Documents to which it is a party or otherwise
bound are true, correct and complete in all material respects on and as of the
Fourth Amendment Effective Date (as defined below) to the same extent as though
made on and as of such date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case they were true,
correct and complete in all material respects on and as of such earlier date.

 

B.            Each Subsidiary Guarantor acknowledges and agrees that
(i) notwithstanding the conditions to effectiveness set forth in this Amendment,
such Subsidiary Guarantor is not required by the terms of the Credit Agreement
or any other Loan Document to consent to the amendments to the Credit Agreement
effected pursuant to this Amendment and (ii) nothing in the Credit Agreement,
this

 

 

8

--------------------------------------------------------------------------------


 

Amendment or any other Loan Document shall be deemed to require the consent of
such Subsidiary Guarantor to any future amendments to the Credit Agreement.

 

SECTION 6.                                                    CONDITIONS TO
EFFECTIVENESS

 

This Amendment shall become effective and binding upon the parties hereto only
upon the satisfaction of the following conditions precedent (the date such
conditions are satisfied is hereafter referred to as the “Fourth Amendment
Effective Date”):

 

A.                                    Amendment. Administrative Agent shall have
executed this Amendment and received a counterpart of this Amendment that bears
the signature of Company, Requisite Lenders (calculated as of the Fourth
Amendment Effective Date), Administrative Agent and each of the Subsidiary
Guarantors.

 

B.                                    Minimum Liquidity.  Cash Availability
shall be not less than $6,000,000.

 

C.                                    Prepayment of Term Loans.  Company shall
have prepaid Term Loans in an amount sufficient to result in the aggregate
outstanding principal amount of Term Loans not exceeding $24,000,000, and the
Administrative Agent and Required Lenders hereby waive the notice requirements
only for such prepayment set forth in subsection 2.4B(i)(a) of the Credit
Agreement.

 

D.                                    Completion of Proceedings.  All corporate
and other proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto shall be reasonably
satisfactory in form and substance to Administrative Agent and such counsel, and
Administrative Agent and such counsel shall have received all such counterpart
originals or certified copies of such documents as Administrative Agent may
reasonably request.

 

E.                                      No Default.  No Potential Event of
Default or Event of Default shall have occurred and be continuing.

 

SECTION 7.                                                    MISCELLANEOUS

 

A.                                    Reference to and Effect on the Credit
Agreement and the Other Loan Documents.

 

(i)                                     On and after the effective date of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import referring to the Credit
Agreement and each reference in the other Loan Documents to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement shall mean and be a reference to the Credit Agreement as
amended hereby.

 

(ii)                                  Except as specifically amended by this
Amendment, the Credit Agreement and the other Loan Documents shall remain in
full force and effect and are hereby ratified and confirmed.

 

(iii)                               The execution, delivery and performance of
this Amendment shall not, except as expressly provided herein, constitute a
waiver of any provision of, or operate as a waiver of any right, power or remedy
of Administrative Agent or any Lender under the Credit Agreement or any of the
other Loan Documents.

 

B.                                    Fees and Expenses  Company acknowledges
that all reasonable costs, fees and expenses as described in subsection 10.2 of
the Credit Agreement incurred by Administrative Agent and its counsel with
respect to this Amendment and the documents and transactions contemplated hereby
shall be for the account of the Company.

 

 

9

--------------------------------------------------------------------------------


 

 

C.                                    Headings.  Section and subsection headings
in this Amendment are included herein for convenience of reference only and
shall not constitute a part of this Amendment for any other purpose or be given
any substantive effect.

 

D.                                    Applicable Law.  THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

E.                                      Counterparts; Effectiveness.  This
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument; signature pages may be detached from multiple
separate counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document.

 

[Remainder of this page intentionally left blank]

 

 

10

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

COMPANY:

 

 

CLAYTON HOLDINGS, INC.

 

 

 

 

By:

 /s/ Frederick C. Herbst

 

Name:

Frederick C. Herbst

 

Title:

Chief Financial Officer

 

 

 

ADMINISTRATIVE AGENT:

 

 

BNP PARIBAS

 

 

 

 

By:

 /s/ Charles Romano

 

Name:

Charles Romano

 

Title:

Director

 

 

 

 

 

 

 

By:

 /s/ Ola Anderson

 

Name:

Ola Anderson

 

Title:

Director

 

 

 

 

 

 

11

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

CLAYTON SERVICES, INC.

 

 

 

 

 

 

 

By:

 /s/ Frederick C. Herbst

 

Name:

Frederick C. Herbst

 

Title:

Chief Financial Officer

 

 

FIRST MADISON SERVICES, INC.

 

 

 

 

 

 

 

By:

 /s/ Frederick C. Herbst

 

Name:

Frederick C. Herbst

 

Title:

Chief Financial Officer

 

 

QUANTUM SERVICING CORPORATION

 

 

 

 

 

 

 

By:

 /s/ Steven Cohen

 

Name:

Steve Cohen

 

Title:

Vice President and Secretary

 

 

 

 

 

CLAYTON FIXED INCOME SERVICES INC.

 

 

 

 

 

 

 

By:

 /s/ Frederick C. Herbst

 

Name:

Frederick C. Herbst

 

Title:

President

 

 

CLAYTON IPS CORPORATION

 

 

 

 

 

 

 

By:

 /s/ Frederick C. Herbst

 

Name:

Frederick C. Herbst

 

Title:

Chief Executive Officer

 

 

12

--------------------------------------------------------------------------------